Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99-B.8.9 AMENDMENT NO. 3 TO FUND PARTICIPATION AGREEMENT THIS AMENDMENT NO. 3 TO FUND PARTICIPATION AGREEMENT (Amendment) dated this 1st day of April, 2007, is by and among ING LIFE INSURANCE AND ANNUITY COMPANY (formerly known as Aetna Life Insurance and Annuity Company) (the Company) and AMERICAN CENTURY INVESTMENT SERVICES, INC. (Distributor) and AMERICAN CENTURY SERVICES, LLC (formerly known as American Century Services Corporation) (Fund Agent). Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Agreement (defined below). WHEREAS , the Company, Distributor and Fund Agent are parties to that certain Fund Participation Agreement dated July 1, 2000, as amended November 7, 2003 and October 1, 2004 (the Agreement), pursuant to which shares of the Funds are made available to serve as underlying investment media for Variable Annuity Contracts (Contracts) to be issued by the Company; WHEREAS , the parties desire to expand the number of classes of Funds available under the Agreement, revise the reimbursement terms for such Funds as set forth herein, and make other changes to the Agreement as set forth herein; WHEREAS , the parties to this Amendment now desire to modify the Agreement as provided herein. NOW, THEREFORE, in consideration of the mutual promises set forth herein, the parties hereto agree as follows: 1. Pricing Information; Orders; Settlement . The first sentence in Section 2(b) of the Agreement is hereby deleted and replaced with the following: (b) The Distributor will provide to the Company closing net asset value, dividend and capital gain information, and in the case of a fixed income fund, the daily accrual or the distribution rate factor at the close of trading each day that the New York Stock Exchange (the Exchange) is open (each such day a Business Day), 2. Compensation . The following information is hereby added at the end of Section 4(g) of the Agreement. Effective October 1, 2007, the above referenced address is changed to the following: ING Financial Advisers, LLC Attn: Central Valuation Unit One Orange Way Windsor, CT 06095-4774 3. Miscellaneous . The following information is hereby added after the information listed for to the Company in Section 12(b) Notices, of the Agreement: Effective November 2, 2007, the above referenced information is changed to the following: Michael Eldredge ING One Orange Way, B3N Windsor, CT 06095-4774 4. Miscellaneous . Section 12(k) of the Agreement is hereby deleted and replaced with the following: (k) Anti-Money Laundering Provision . Each of the parties to this Agreement will establish and maintain programs, policies and procedures as required by federal, state or local law to detect and prevent money laundering. Each party shall cooperate with the others to the extent required by law to facilitate implementation of each others anti-money laundering (AML) program, which may include annual AML compliance certifications, periodic AML due diligence reviews and/or other requests deemed necessary to ensure compliance with the AML regulations. 5. Restrictions on Excessive Trading. The following section is hereby added to Section 13, Miscellaneous, as subsection (l). (l) Restrictions on Excessive Trading. The Company has adopted its own excessive trading policy, a copy of which is attached as Exhibit D (Market Timing Policy). The Company does not monitor trading in fund shares on behalf of, or in accordance with disclosed policies of, any fund groups; however, the Company monitors individual Participant and contract owner trading in accordance with its Market Timing Policy. The Company will use its best efforts, and shall reasonably cooperate with the Distributor and the Funds, to enforce both its Market Timing Policy and stated policies in a Funds currently effective Prospectus or Statement of Additional Information regarding transactions in Fund shares, including those related to market timing and excessive trading. The Company will execute any instructions from the Distributor or the Funds to restrict or prohibit further purchases or exchanges of Fund shares by an individual participant or contract owner who has been identified by the Funds as having engaged in transactions in Fund shares that violate market timing policies established by the Funds. The parties shall use their best efforts, and shall reasonably cooperate with each other to prevent future market timing and frequent trading. 6. Establishment of Account. Schedule A is hereby deleted in its entirety and replaced by the attached Schedule A. 7. Fees Payable to the Company. Schedule B is hereby deleted in its entirety and is replaced by the attached Schedule B. 2 8. Ratification and Confirmation of Agreement . In the event of a conflict between the terms of this Amendment and the Agreement, it is the intention of the parties that the terms of this Amendment shall control and the Agreement shall be interpreted on that basis. To the extent the provisions of the Agreement have not been amended by this Amendment, the parties hereby confirm and ratify the Agreement. 9. Counterparts . This Amendment may be executed in two or more counterparts, each of which shall be an original and all of which together shall constitute one instrument. 10. Full Force and Effect . Except as expressly supplemented, amended or consented to hereby, all of the representations, warranties, terms, covenants and conditions of the Agreement shall remain unamended and shall continue to be in full force and effect. IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 3 as of the date first above written. ING LIFE INSURANCE AND ANNUITY COMPANY By: /s/ Michael C. Eldredge Name: Michael C. Eldredge Title: Vice President AMERICAN CENTURY INVESTMENT SERVICES, INC. By: /s/ Cindy A. Johnson Name: Cindy A. Johnson Title: Vice President AMERICAN CENTURY SERVICES, LLC By: /s/ Otis H. Cowan Name: Otis H. Cowan Title: Vice President 3 SCHEDULE A ESTABLISHMENT OF ACCOUNTS Variable Annuity Accounts B, C, F and I Separate Account D 4 SCHEDULE B FUNDS AVAILABLE AND FEES PAYABLE TO THE COMPANY Servicing Fees Distributor agrees to pay the Company a servicing fee as provided in the following table. Fund Name Share CUSIP Symbol Administrative Class Services Fee Rate (Basis Points) American Century Balanced Advisor 025 TWBAX American Century Balanced Institutional 025 ABINX American Century Balanced Investor 025 TWBIX American Century Capital Growth A 025 ACCGX American Century Capital Growth Institutional 02508H 30 3 APLIX American Century Capital Growth Investor 02508H 20 4 ACLIX American Century Capital Growth R 02508H 40 2 APWRX American Century Capital Preservation Investor 025 CPFXX American Century Capital Value Advisor 025 ACCVX American Century Capital Value Institutional 025 ACPIX American Century Capital Value Investor 025 ACTIX American Century Core Plus A 024932543 ACCQX American Century Core Plus Institutional 024932485 ACCUX American Century Core Plus Investor 024932493 ACCNX American Century Core Plus R 024932519 ACCPX American Century Disciplined Growth Advisor 02507M 6 42 ADCVX American Century Disciplined Growth Institutional 02507M667 ADCIX American Century Disciplined Growth R 02507M 65 9 ADRRX American Century Disciplined Growth Investor 02507M 67 5 ADSIX American Century Diversified Bond A 024 CDBAX American Century Diversified Bond Advisor 024 ADFAX American Century Diversified Bond Institutional 024 ACBPX American Century Diversified Bond Investor 024 ADFIX American Century Diversified Bond R 024 ADVRX American Century Emerging Markets Advisor 025 AEMMX American Century Emerging Markets Institutional 025 AMKIX American Century Emerging Markets Investor 025 TWMIX American Century Equity Growth Advisor 02507M 70 9 BEQAX American Century Equity Growth Institutional 02507M808 AMEIX 5 Fund Name Share CUSIP Symbol Administrative Class Services Fee Rate (Basis Points) American Century Equity Growth Investor 02507M 60 0 BEQGX American Century Equity Growth R 02507M 76 6 AEYRX American Century Equity Income Advisor 025 TWEAX American Century Equity Income Institutional 025 ACIIX American Century Equity Income Investor 025 TWEIX American Century Equity Income R 025 AEURX American Century Equity Index Institutional 025076829 ACQIX American Century Equity Index Investor 025076811 ACIVX American Century Focused Growth Investor 02508H 10 5 AFSIX American Century Fundamental Equity A 025 AFDAX American Century Fundamental Equity Institutional 02508H 70 9 AFEIX American Century Fundamental Equity Investor 02508H 60 0 AFDIX American Century Fundamental Equity R 02508H 80 8 AFDRX American Century Ginnie Mae Advisor 025 BGNAX American Century Ginnie Mae Investor 025 BGNMX American Century Global Gold Advisor 02507M 20 4 ACGGX American Century Global Gold Investor 02507M 10 5 BGEIX American Century Global Growth A 025086612 ACWAX American Century Global Growth Advisor 025 AGGRX American Century Global Growth Institutional 025 AGGIX American Century Global Growth Investor 025 TWGGX American Century Global Growth R 025 AGORX American Century Government Agency Money Investor 025081407 BGAXX Market American Century Government Bond Advisor 025 ABTAX American Century Government Bond Investor 025 CPTNX American Century Growth Advisor 025 TCRAX American Century Growth Institutional 025 TWGIX American Century Growth Investor 025 TWCGX American Century Growth R 025 AGWRX American Century Heritage Advisor 025 ATHAX American Century Heritage Institutional 025 ATHIX American Century Heritage Investor 025 TWHIX American Century High-Yield A 024 ACYAX American Century High-Yield Advisor 024 AHYVX American Century High-Yield Institutional 024 ACYIX American Century High-Yield Investor 024 ABHIX 6 Fund Name Share CUSIP Symbol Administrative Class Services Fee Rate (Basis Points) American Century High-Yield R 024 AHYRX American Century Income & Growth Advisor 02507M 40 2 AMADX American Century Income & Growth Institutional 02507M 50 1 AMGIX American Century Income & Growth Investor 02507M 30 3 BIGRX American Century Income & Growth R 02507M 78 2 AICRX American Century Inflation Protection Bond A 024 APOAX American Century Inflation Protection Bond Institutional 024 APISX American Century Inflation Protection Bond Investor 024 APOIX American Century Inflation Protection Bond R 024 APORX American Century Inflation-Adjusted Bond Advisor 025 AIAVX American Century Inflation-Adjusted Bond Institutional 025 AIANX American Century Inflation-Adjusted Bond Investor 025 ACITX American Century International Bond Advisor 025 AIBDX American Century International Bond Institutional 025 AIDIX American Century International Bond Investor 025 BEGBX American Century International Core Equity A 02507M618 ACIQX American Century International Core Equity Institutional 02507M550 ACIUX American Century International Core Equity Investor 02507M568 ACIMX American Century International Core Equity R 02507M576 ACIRX American Century International Discovery Advisor 025086802 ACIDX American Century International Discovery Institutional 025 TIDIX American Century International Discovery Investor 025 TWEGX American Century International Growth A 025 CAIGX American Century International Growth Advisor 025 TWGAX American Century International Growth Institutional 025 TGRIX American Century International Growth Investor 025 TWIEX American Century International Growth R 025 ATGRX American Century International Stock Investor 025 ASKIX American Century International Value Institutional 025 ACVUX American Century International Value Investor 025 ACEVX American Century International Value R 025 ACVRX American Century International Value A 025 MEQAX American Century Large Company Value A 025 ALAVX American Century Large Company Value Advisor 025 ALPAX American Century Large Company Value Institutional 025 ALVSX American Century Large Company Value Investor 025 ALVIX American Century Large Company Value R 025 ALVRX 7 Fund Name Share CUSIP Symbol Administrative Class Services Fee Rate (Basis Points) American Century Legacy Focused Large Cap Advisor 02507H700 ACFDX American Century Legacy Focused Large Cap Institutional 02507H601 ACFSX American Century Legacy Focused Large Cap Investor 02507H502 ACFOX American Century Legacy Focused Large Cap R 02507H809 ACFCX American Century Legacy Large Cap Advisor 02507H304 ACGDX American Century Legacy Large Cap Institutional 02507H205 ACGHX American Century Legacy Large Cap Investor 02507H106 ACGOX American Century Legacy Large Cap R 02507H403 ACGEX American Century Legacy Multi Cap Advisor 02507H866 ACMFX American Century Legacy Multi Cap Institutional 02507H874 ACMHX American Century Legacy Multi Cap Investor 02507H882 ACMNX American Century Legacy Multi Cap R 02507H858 ACMEX American Century Life Sciences Advisor 025 ALSVX American Century Life Sciences Investor 025 ALSIX American Century LIVEStrong 2015 Portfolio Advisor 02507F 20 9 ARFAX American Century LIVEStrong 2015 Portfolio Institutional 02507F 30 8 ARNIX American Century LIVEStrong 2015 Portfolio Investor 02507F 10 0 ARFIX American Century LIVEStrong 2015 Portfolio R 02507F 40 7 ARFRX American Century LIVEStrong 2025 Portfolio Advisor 02507F 60 5 ARWAX American Century LIVEStrong 2025 Portfolio Institutional 02507F 70 4 ARWFX American Century LIVEStrong 2025 Portfolio Investor 02507F 50 6 ARWIX American Century LIVEStrong 2025 Portfolio R 02507F 80 3 ARWRX American Century LIVEStrong 2035 Portfolio Advisor 02507F 87 8 ARYAX American Century LIVEStrong 2035 Portfolio Institutional 02507F 86 0 ARLIX American Century LIVEStrong 2035 Portfolio Investor 02507F 88 6 ARYIX American Century LIVEStrong 2035 Portfolio R 02507F 85 2 ARYRX American Century LIVEStrong 2045 Portfolio Advisor 02507F 83 7 AROAX American Century LIVEStrong 2045 Portfolio Institutional 02507F 82 9 AOOIX American Century LIVEStrong 2045 Portfolio Investor 02507F 84 5 AROIX American Century LIVEStrong 2045 Portfolio R 02507F 81 1 ARORX American Century LIVEStrong Income Portfolio Advisor 02507F 78 7 ARTAX American Century LIVEStrong Income Portfolio Institutional 02507F 77 9 ATTIX American Century LIVEStrong Income Portfolio Investor 02507F 79 5 ARTOX American Century LIVEStrong Income Portfolio R 02507F 76 1 ARSRX American Century Long Short Equity A 02507M758 ALIAX American Century Long Short Equity Institutional 02507M683 ALISX American Century Long Short Equity Investor 02507M691 ALHIX 8 Fund Name Share CUSIP Symbol Administrative Class Services Fee Rate (Basis Points) American Century Long Short Equity R 02507M725 ALIRX American Century Mid Cap Value Advisor 025 ACLAX American Century Mid Cap Value Institutional 025 AVUAX American Century Mid Cap Value Investor 025 ACMVX American Century Mid Cap Value R 025 AMVRX American Century New Opportunities Investor 025083452 TWNOX American Century New Opportunities II A 025 ANOAX American Century New Opportunities II Institutional 025 ANONX American Century New Opportunities II Investor 025 ANOIX American Century Newton Investor 025085812 AEVIX American Century One Choice Portfolio: Investor 02507F720 AOGIX Aggressive American Century One Choice Portfolio: Investor 02507F746 AOCIX Conservative American Century One Choice Portfolio: Moderate Investor 02507F738 AOMIX American Century One Choice Portfolio: Very Investor 02507F753 AONIX Conservative American Century One Choice Portfolio: Very Investor 02507F712 AOVIX Aggressive American Century Premium Money Market Investor 024 TCRXX American Century Prime Money Market A 024 APMXX American Century Prime Money Market Investor 024 BPRXX American Century Real Estate Advisor 025 AREEX American Century Real Estate Institutional 025 REAIX American Century Real Estate Investor 025 REACX American Century Select A 025 AASLX American Century Select Advisor 025 TWCAX American Century Select Institutional 025 TWSIX American Century Select Investor 025 TWCIX American Century Select R 02508H 50 1 ASERX American Century Short Duration Bond A 024932477 ACSQX American Century Short Duration Bond Institutional 024932428 ACSUX American Century Short Duration Bond Investor 024932436 ACSNX American Century Short Duration Bond R 024932444 ACSPX American Century Short-Term Government Advisor 025 TWAVX American Century Short-Term Government Investor 025 TWUSX American Century Small Cap Value Advisor 025 ACSCX American Century Small Cap Value Investor 025 ASVIX American Century Small Cap Value Institutional 025076845 ACVIX 9 Fund Name Share CUSIP Symbol Administrative Class Services Fee Rate (Basis Points) American Century Small Company Advisor 02507M 82 4 ASQAX American Century Small Company Investor 02507M 84 0 ASQIX American Century Small Company Institutional 02507M832 ASCQX American Century Small Company R 02507M 77 4 ASCRX American Century Strategic Allocation: Aggressive A 025 ALLAX American Century Strategic Allocation: Aggressive Advisor 025 ACVAX American Century Strategic Allocation: Aggressive Institutional 025 AAAIX American Century Strategic Allocation: Aggressive Investor 025 TWSAX American Century Strategic Allocation: Aggressive R 025 AAARX American Century Strategic Allocation: A 025 ACEAX Conservative American Century Strategic Allocation: Advisor 025 ACCAX Conservative American Century Strategic Allocation: Institutional 025 ACCIX Conservative American Century Strategic Allocation: Investor 025 TWSCX Conservative American Century Strategic Allocation: R 025 AACRX Conservative American Century Strategic Allocation: Moderate A 025 ASMAX American Century Strategic Allocation: Moderate Advisor 025 ACOAX American Century Strategic Allocation: Moderate Institutional 025 ASAMX American Century Strategic Allocation: Moderate Investor 025 TWSMX American Century Strategic Allocation: Moderate R 025 ASMRX American Century Target Maturity 2010 Advisor 024 ACTRX American Century Target Maturity 2010 Investor 024 BTTNX American Century Target Maturity 2015 Advisor 024 ACTTX American Century Target Maturity 2015 Investor 024 BTFTX American Century Target Maturity 2020 Advisor 024 ACTEX American Century Target Maturity 2020 Investor 024 BTTTX American Century Target Maturity 2025 Advisor 024 ACTVX American Century Target Maturity 2025 Investor 024 BTTRX American Century Technology Investor 025 ATCIX American Century Ultra Advisor 025 TWUAX American Century Ultra Institutional 025 TWUIX American Century Ultra Investor 025 TWCUX American Century Ultra R 025 AULRX American Century Utilities Advisor 02507M 87 3 ACUTX American Century Utilities Investor 02507M 88 1 BULIX 10 Fund Name Share CUSIP Symbol Administrative Class Services Fee Rate (Basis Points) American Century Value A 025 ACAVX American Century Value Advisor 025 TWADX American Century Value Institutional 025 AVLIX American Century Value Investor 025 TWVLX American Century Value R 025 AVURX American Century Veedot Institutional 025083346 AVDIX American Century Veedot Investor 025 AMVIX American Century Vista Advisor 025 TWVAX American Century Vista Institutional 025 TWVIX American Century Vista Investor 025083841 TWCVX American Century Vista R 02508H 88 1 AVTRX American Century-Mason Street High Yield Bond A 024 MHYAX American Century-Mason Street High Yield Bond Institutional 024 ACYSX American Century-Mason Street High Yield Bond Investor 024 ACYVS American Century-Mason Street High Yield Bond R 024 ACYRX American Century-Mason Street Mid Cap Growth A 02508H 78 2 MAGAX American Century-Mason Street Mid Cap Growth Institutional 02508H 79 0 ACMIX American Century-Mason Street Mid Cap Growth Investor 02508H 81 6 ACOVX American Century-Mason Street Mid Cap Growth R 02508H 75 8 ACMRX American Century-Mason Street Select Bond A 024 MBDAX American Century-Mason Street Select Bond Institutional 024 ACOIX American Century-Mason Street Select Bond Investor 024 ACNVX American Century-Mason Street Select Bond R 024 ACLRX American Century-Mason Street Small Cap Growth A 02508H 87 5 MSASX American Century-Mason Street Small Cap Growth Institutional 02508H 86 5 ACWIX American Century-Mason Street Small Cap Growth Investor 02508H 87 3 ACWVX American Century-Mason Street Small Cap Growth R 02508H 82 4 ACWRX 11 Exhibit D - EXCESSIVE TRADING POLICY Various business units of ING offer variable annuity, variable life insurance and retirement plan products through which customers may invest directly or indirectly in one or more mutual funds. Frequent purchases and redemptions of a fund's shares, such as those associated with "market timing," can adversely affect the fund and the returns achieved by the fund's share-holders. As a result, many of the funds that are available through ING's products are taking measures to protect the fund and its shareholders from potentially harmful trading activity. These measures include reserving the right to reject purchase requests from shareholders who are making frequent purchases and redemptions of a fund's shares. ING, as the provider of multi-fund products, has adopted a definition of "Excessive Trading" that is intended to respond to a majority of the restrictions on such trading activity that have been adopted by the various fund families. ING's current definition of Excessive Trading and our policy with respect to such trading activity is outlined below. 1. ING currently defines Excessive Trading as more than one purchase and sale of the same fund (including money market funds) within a thirty (30) day period. Each fund offered through ING's products, either by prospectus or stated policy, has adopted or may adopt its own definition of Excessive Trading. Therefore ING reserves the right, without prior notice, to modify its general definition or to develop another definition that may apply to a particular fund, product or individual, depending on the needs of a particular fund and/or state or federal regulatory requirements. A purchase followed by one or more sales and then another purchase of the same fund, or a sale followed by one or more purchases and then another sale of the same fund would meet ING's definition of Excessive Trading. The following transactions are excluded when determining whether trading activity is excessive:  Purchases or sales of shares related to non-fund transfers (for example, new purchase payments, withdrawals and (loans);  Transfers associated with scheduled dollar cost averaging and scheduled rebalancing programs;  Purchases and sales of fund shares in the amount of $250 or less; and  Purchases and sales of funds that affirmatively permit short-term trading in their fund shares, and movement between such funds and the money market fund. 2. ING actively monitors fund transfer and reallocation activity within its products to identify Excessive Trading. 1 3. If ING determines that an individual has used one or more of its products to engage in Excessive Trading, ING will send that individual a one-time warning letter and place that individual on a watch list. According to the needs of the various business units, a copy of the warning letter may also be sent, as applicable, to the person(s) or entity authorized to initiate fund transfers or reallocations, the agent/registered representative or investment adviser for that individual. 4. If ING determines that an individual has used one or more of its products to engage in Excessive Trading after having received a warning letter as described above, ING will send a second letter to the individual. This letter will state that the individual's ability to initiate fund transfers or reallocations through the Internet, facsimile, telephone calls to the company's service center, or other electronic trading medium that ING may make available from time to time ("Electronic Trading Privileges") has been suspended for a period of 6 months. All fund transfers or reallocations will then have to be initiated by providing written instructions to ING via regular U.S. mail. During the Suspension Period, "inquiry only" privileges will be permitted where and when possible. 5. Following the 6 month suspension period, the Electronic Trading Privileges may again be restored, but ING will continue to monitor the fund transfer and reallocation activity. Any future Excessive Trading will result in an indefinite suspension of the Electronic Trading Privileges. 6. ING may elect to limit fund trading or reallocation privileges with respect to any individual, with or without prior notice, if ING determines that the individual's trading activity is disruptive, regardless of whether the individual's trading activity fall within the definition of Excessive Trading set forth above. 2
